Name: Commission Implementing Regulation (EU) No 1239/2014 of 19 November 2014 amending Regulation (EU) No 716/2013 laying down rules for the application of Regulation (EC) No 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  beverages and sugar;  marketing;  information and information processing;  information technology and data processing
 Date Published: nan

 20.11.2014 EN Official Journal of the European Union L 333/5 COMMISSION IMPLEMENTING REGULATION (EU) No 1239/2014 of 19 November 2014 amending Regulation (EU) No 716/2013 laying down rules for the application of Regulation (EC) No 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks (1), and in particular Articles 24(3) and 27 thereof, Whereas: (1) Article 20 of Regulation (EC) No 110/2008 requires Member States to send the Commission technical files for each established geographical indication. In order to ensure the uniform implementation of this provision, detailed rules should be adopted as regards the use of information systems for the transmission of these files between the Member States and the Commission. (2) In the interests of efficient administration and taking account of the experience of using information systems put in place by the Commission in the past, the general principles set out in Commission Regulation (EC) No 792/2009 (2), which in particular concern the validation of the access rights of the authorities or individuals authorised to send notifications, the authenticity, integrity and legibility over time of the documents, and personal data protection should apply. (3) As a first step toward complete standardisation, the Commission has developed, in its own internal working procedures and in its relations with the authorities involved in the management of protection of geographical indications of spirit drinks, in accordance with Chapter III of Regulation (EC) No 110/2008, information systems allowing the electronic submission of the technical files for the established geographical indications as provided for in Article 20 of Regulation (EC) No 110/2008. To ensure efficient management of these files, Member States should be obliged to transmit them using the available information systems. (4) Commission Implementing Regulation (EU) No 716/2013 (3), which lays down the rules for the application of Regulation (EC) No 110/2008, does not specify the means of transmission of these technical files. It should therefore be amended accordingly. (5) The measures established in this Regulation are in accordance with the opinion of the Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 716/2013 is amended as follows: (1) The following Article 8a is inserted: Article 8a Submission and receipt of technical files for established geographical indications 1. The competent authorities of the Member States shall submit the technical files for established geographical indications referred to in Article 20(1) of Regulation (EC) No 110/2008 to the Commission using the information systems referred to in Annex VI. The files shall be deemed to have been submitted on the date of their receipt by the Commission. 2. The Commission shall confirm receipt of the technical files to the competent authorities of the Member States through the information systems referred to in Annex VI. It shall attribute a file number to each file. The confirmation of receipt shall include at least the following elements: (a) the file number; (b) the name concerned; and (c) the date of receipt. The Commission shall notify and make available information and remarks regarding the technical files using the information systems referred to in Annex VI. 3. Articles 4, 5, 6, 7 and 8 of Regulation (EC) No 792/2009 shall apply mutatis mutandis to the notification and making available of information, as referred to in paragraphs 1 and 2. The notifications referred to in Article 4(2)(a)(ii) of Regulation (EC) No 792/2009 shall be made at the latest 10 days after the date of application of this Regulation. (2) Annex VI is added in accordance with the Annex to this Regulation. Article 2 Entry into force and application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply as from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 39, 13.2.2008, p. 16. (2) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States' notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (OJ L 228, 1.9.2009, p. 3). (3) Commission Implementing Regulation (EU) No 716/2013 of 25 July 2013 laying down rules for the application of Regulation (EC) No 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks (OJ L 201, 26.7.2013, p. 21). ANNEX ANNEX VI Information systems referred to in Article 8a In order to obtain instructions on how to access and use the information systems made available by the Commission to the Member States, the competent authorities of Member States shall contact the Commission at the following address: Functional mailbox: AGRI-EXT-HELPDESK@ec.europa.eu